Citation Nr: 1455351	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a thoracolumbar spine disability.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from April 2006 to March 2011.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2012, the Veteran testified before a Decision Review Officer (DRO) during an RO hearing.  

The Veteran filed a notice of disagreement to the January 2012 rating decision, which included the initial 10 percent rating assigned for a grant of service connection for an adjustment disorder, mixed, with anxiety and depressed mood.  In a subsequent August 2012 rating decision, the RO increased the Veteran's disability rating to 30 percent effective the date of claim for service connection.  Later, following an August 2012 statement of the case (SOC), the Veteran informed the RO in an August 2012 statement that the 30 percent rating satisfied his claim for a higher rating for service-connected adjustment disorder, mixed, with anxiety and depressed mood.  As such, a rating in excess of 30 percent for adjustment disorder, mixed, with anxiety and depressed mood is not currently in appellate status.   

Otherwise, in a February 2014 Informal Hearing Presentation (IHP), the Veteran's representative listed as an issue on appeal the Veteran's previous claim for a rating in excess of 30 percent for adjustment disorder, mixed, with anxiety and depressed mood.  It is not clear whether the Veteran's representative, in listing the issue, was aware of the Veteran's August 2012 withdrawal of this claim.  The February 2014 IHP, if accepted as a substantive appeal, is not timely to perfect an appeal to a claim for a rating in excess of 30 percent for adjustment disorder, mixed, with anxiety and depressed mood.  Therefore, the Board will construe the arguments in the February 2014 IHP as a new claim for an increased rating for the Veteran's service-connected adjustment disorder, mixed, with anxiety and depressed mood.  As such, a claim for an increased rating for service-connected adjustment disorder, mixed, with anxiety and depressed mood, currently evaluated as 30 percent disabling, is referred to the agency of original jurisdiction (AOJ).  

The issues of service connection for cervical spine disability, for thoracolumbar spine disability, for headaches, and for sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Tinnitus was not shown in service and the Veteran's report of suffering from tinnitus is not found credible.  


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal for service connection for tinnitus has been accomplished.  

Through pre-adjudication letter dated in November 2011, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Following issuance by the RO of the noted letter the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  Additionally, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim of service connection for tinnitus.  In this regard, a number of service treatment records (STRs) were received by the RO in November 2011, to include a September 2010 post-deployment health assessment as well as the Veteran's dental records.  The RO concluded that it did not appear that all of the Veteran's STRs were available.  The Veteran was notified of this fact in a December 2011 letter and requested to submit any records in his possession.  The Veteran notified the RO that he did not have any additional records to submit.  Otherwise, post-service VA treatment records are associated with the claims folders.  The Veteran was also provided a VA examination and the examiner provided an opinion related to the Veteran's claimed disability.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for tinnitus.  

II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

The Veteran has reported experiencing tinnitus in service due to acoustic trauma and that such tinnitus has continued since that time.  The Veteran is qualified (competent), as a layperson, to report symptoms such as ringing in his ears (tinnitus).  Also, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Nowhere do VA regulations provide that the Veteran must establish service connection through medical records alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board may not reject the Veteran's statements regarding any in-service injury without properly assessing the weight and credibility of the statements.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  At the same time, the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The credibility of a lay evidence can be impeached by a showing of interest, bias, inconsistent statements, etc.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran has reported that his tinnitus began in 2010.  He has contended that the disability is related to acoustic trauma in Iraq and/or trauma to his head secondary to being thrown around inside his military vehicle after an IED (improvised explosive devise) blast damaged the vehicle in front of his vehicle.  

The Veteran's STRs reflect his denial of tinnitus (ringing in his ears) in a September 2010 post-deployment health assessment.  The same health assessment also notes the Veteran's denial of experiencing any blast or explosion (IED, rocket propelled grenade (RPG), land mine, grenade, etc.)  

In a November 16, 2011 VA history & physical treatment note the Veteran reported problems with his neck and back.  He otherwise denied hearing loss or ringing in his ears.  The examiner commented that the Veteran also denied any history of head trauma.  

In a report of December 2011 VA audiological examination (DBQ), the Veteran reported that he experienced intermittent tinnitus and that this occurred 2 to 3 times per week for 2 hours.  He also reported the onset of tinnitus as occurring in 2010.  Otherwise, the Veteran reported a history of noise exposure in the military from helicopters, explosions, gunfire, and the previously noted IED.  He also reported a lack of significant noise exposure as a civilian and denied any previous ear pathology or family history of deafness.  On audiological testing, the Veteran was found to have normal hearing bilaterally.  With respect to tinnitus, the VA audiologist checked a box on the DBQ form indicating that it was less likely than not that the Veteran's reported tinnitus was "caused by or a result of military noise exposure."  The audiologist commented:

There is a high correlation between hearing loss, tinnitus and noise exposure.  The presence of a ratable hearing loss from service or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  Conversely normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure.  Since the [V]eteran's hearing was normal at separation from the service it is less likely as not the reported tinnitus was from military noise exposure.  

As noted previously, the Veteran alleges trauma to his head secondary to being thrown around inside his military vehicle after an IED blast damaged the vehicle in front of his vehicle.  A December 2011 VA TBI (traumatic brain injury) examination did not find the Veteran to have any cognitive impairment or cognitive disorder consistent with a TBI.  The December 2011 VA audiologist did not comment on whether the Veteran's claimed tinnitus was related to military service other than due to noise exposure.  

The Board has weighed the Veteran's contentions with the other evidence of record.  As noted above, the Veteran is competent to report that he experiences ringing in his ears.  Nonetheless, in assessing the value of the Veteran's statements with respect to his suffering from tinnitus, the Board finds such evidence to be less probative and persuasive in comparison to other pertinent evidence associated with the claims folder.  

As noted above, the Veteran has reported that his tinnitus began in 2010.  The Veteran reported that he did not have ringing in his ears when specifically asked in the September 2010 post-deployment health assessment.  He also denied ringing in his ears during a VA outpatient treatment examination in November 2011.  See e.g. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Both the in-service health assessment and the post-service VA outpatient treatment examination conflict with what the Veteran later reported during his December 2011 VA audiological examination.  At that time, the Veteran reported that he experienced intermittent tinnitus, that it occurred 2 to 3 times per week for 2 hours, and that it began in 2010.  The Board also notes that being exposed to an IED blast is consistent with the Veteran's service in Iraq.  Still, as noted above, the Veteran denied having been exposed to an IED blast in the September 2010 post-deployment health assessment and denied head trauma in the November 16, 2011 VA outpatient treatment examination.  

In light of the above discrepancies in the history provided by the Veteran, the Board concludes that the Veteran's story, articulated as part of his claim for monetary benefits, that he suffered from tinnitus during service and/or post service is not credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and/or inconsistency with other evidence of record); Buchanan, supra.  Consequently, the greater weight of the evidence is against his claim that he suffers from tinnitus and that the disability is related to service.  

For the reasons set forth above, the Veteran's claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the provisions of 38 U.S.C.A. § 5107(b); however, as the preponderance of the evidence is against the Veteran's claim, such provisions are not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a tinnitus is denied.  



REMAND

Cervical and Thoracolumbar Spine

The Veteran has contended that he suffers from cervical and thoracolumbar spine pain related to his three tours of duty in Iraq and his wearing of body armor, carry heavy rucksack loads, as well as being subjected to cramped conditions associated with riding in military Humvee vehicles.  The Veteran alleges his neck and back pain began in 2010.  

The Veteran's STRs associated with his claims folders do not reflect complaints, diagnoses, or treatment for cervical or thoracolumbar pain or pathology.  

In a November 16, 2011 VA History & Physical treatment note, the examiner noted the Veteran's complaint of low, mid, and upper back pain starting in 2010, and that it occurred most of the time.  On VA examination in December 2011 the Veteran was diagnosed with cervical strain and thoracolumbar strain.  Diagnostic studies at that time were negative.  The VA examiner did not opine as to whether the Veteran's cervical strain and thoracolumbar strain were or were not related to military service.  

The Board notes that a review of Internet posted medical studies as well as other published media articles reveals a possible connection between the wearing of body armor (as well as other heavy military gear) by U.S. soldiers, and the onset of musculoskeletal pain and disorders.  In particular, a published medical article from the National Institutes of Health (NIH) website identifies a study investigating the association between back, neck, and upper extremity musculoskeletal pain and the wearing of individual body armor.  See www.ncbi.nlm.nih.gov/pubmed/18436136.  An abstract of the article study notes,

The purpose of this study was to investigate the relationship between back, neck, and upper extremity (UE) musculoskeletal pain and the wear of individual body armor, physical training (PT), and work tasks.  We conducted a cross-sectional randomized-survey design in which 1,187 surveys were distributed to U.S. Soldiers in Iraq; 863 were completed.  The survey was a three-page questionnaire covering demographics, body armor wear, PT, and reports of neck, back, and UE musculoskeletal pain before and during deployment.  The results of the survey revealed a substantial increase in the incidence of back, neck, and UE pain during deployment, and approximately twice as many [s]oldiers attributed their musculoskeletal pain to wearing body armor than to job tasks and PT.  In addition, there was a significant positive correlation between [s]oldiers who wore the body armor for four hours or more a day and self-reported musculoskeletal complaints.  These results demonstrate a need to consider the potential adverse effects of individual body armor on combat [s]oldiers.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2) (West 2002).  The Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.  

Keeping in mind the low threshold required to show that a current disability may be associated with service; and taking into consideration the Veteran's three tours of duty in Iraq, during which wearing body armor would be consistent with his service; plus the abstract of the article study from NIH, the Veteran should be afforded an additional medical examination to obtain an opinion as to the possible relationship between his active duty in Iraq and his diagnosed cervical strain and thoracolumbar strain, or any other identified cervical or thoracolumbar disability.  McClendon, supra.   

Headaches

The Veteran's STRs do not reflect complaints, diagnoses, or treatment for headaches.  In a post-service November 16, 2011 VA History & Physical treatment note, the examiner noted,  

[The Veteran] denies a history of head injury.  He does have headaches 3 x month, which seem to have developed after his last deployment.  They hurt at the back of his head.  Feels like his neck gets really tight and then gets a bad headache 3 x month.  

In a December 2011 VA examination, the examiner diagnosed the Veteran with tension headaches (as compared to post-concussion headaches).  The examiner noted, in particular, the following:  

Headaches had onset while on active military duty, however, they have become worse over the course of the past few months.  Veteran describes headaches that begin primarily in the occipital  region and posterior neck.  Headaches are worsened during times of stress and/or flareups of upper back and cervical spine condition.  

The Board notes that it would appear that the Veteran headaches are in part linked to his neck disorder (i.e. cervicogenic headaches).  The medical opinion requested, above, concerning the etiology of the Veteran's claimed cervical spine disorder (diagnosed as cervical strain) could have a bearing on the Veteran's claim for service connection for headaches.  Therefore, the issue of service connection for headaches is inextricably intertwined with the issue of service connection for cervical spine disability.   As such, the issue will be deferred pending the requested VA examination and opinion.  

Furthermore, during the above requested VA examination for the Veteran's cervical spine it would be helpful to the Board if the examiner also commented on whether the Veteran's claimed headaches are related to any diagnosed cervical spine disability.  

Sleep Disorder

The Veteran has alleged that his military duties in Iraq caused him sleep problems as he never had a consistent sleep schedule.  

The Veteran's STRs do not reflect a diagnosis or treatment for a sleep disorder or any report of nightmares.  Post-service VA treatment records document the Veteran's issues with insomnia and nightmares.  In the November 16, 2011 VA History & Physical treatment note, the examiner noted:

[The Veteran] says that he has nightmares weekly.  He can't fall asleep and when he does fall asleep he only stays asleep for about 3 hours and then he's up and can't go back to sleep.  He's not tried anything for it and would prefer not to take medications.  

In a report December 2011 VA Initial PTSD examination, the examiner noted the following,

Veteran reports that for the last four months, nightmares wake him up and he feels hot and sweaty.  He has trouble getting back to sleep. . . . Nightmares were there in the past but not until the last four months [have they] been much more intense.  

The examiner went on to comment:

The sleep problem has caused significant distress so meets DSM-IV criteria for Sleep Disorder, Nightmares.  

Thereafter, in a subsequent section of the DBQ the examiner commented that the Veteran's diagnosed adjustment disorder, mixed, with anxiety and depressed mood was caused by stressors related to multiple military deployments.  The examiner also commented "No" to the question, "Does the Veteran have a sleep disorder related to his active military service?"  His added that, "The Veteran does not have a DSM-IV psychiatric diagnosis of sleep disorder."  

The December 2011 VA Initial PTSD examination (DBQ) provides conflicting statements from the VA examiner as to whether the Veteran does or does not have a DSM-IV psychiatric diagnosis of sleep disorder.  If not, the VA examiner provided no rationale for his opinion.  It would be helpful to the Board if the examiner reviewed his examination report (DBQ) and clarified the discrepancy in his statements and provide a thorough explanation for his opinion.  

Accordingly, the claims are REMANDED for the following action:

1. Request that the Veteran identify any private or VA treatment he may have received for his claimed cervical spine disability, thoracolumbar spine disability, headaches, and/or sleep disorder on appeal.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  Also, review and associate with the claims folders those VA records available through the CAPRI records system dated since March 2012.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA orthopedic examination to assess the nature, extent, and etiology of his claimed cervical and thoracolumbar spine disabilities.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to elicit from the Veteran a detailed history of his neck and back disorders, as well as any recurrent headaches.  The examiner is also requested to review the Veteran's claims folders.  

[The Veteran served three tours of duty in Iraq.  He contends that he suffers from cervical and thoracolumbar disabilities as a result of wearing body armor, carry heavy rucksack loads, as well as being subjected to cramped conditions in Humvee military vehicles.  On VA examination in December 2011 the Veteran was diagnosed with cervical strain and thoracolumbar strain.  Diagnostic studies at that time were negative.]  

Following any necessary testing, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed cervical spine disability and/or thoracolumbar spine disability had its clinical onset during service or is otherwise related to service.  

If the examiner finds that the Veteran has a cervical spine disability related to service, he or she should also comment on whether it is more likely than not that any reported headaches were caused or aggravated (permanently worsened beyond normal progression) by the cervical spine disability.  

[In a December 2011 VA examination, the examiner diagnosed the Veteran with tension headaches (as compared to post-concussion headaches).  The examiner noted, in particular, "Headaches had onset while on active military duty, however, they have become worse over the course of the past few months.  Veteran describes headaches that begin primarily in the occipital  region and posterior neck.  Headaches are worsened during times of stress and/or flareups of upper back and cervical spine condition."]  

The examiner's report must include a complete rationale for all opinions and conclusions expressed.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  The claims folders should be referred back to the VA psychiatrist (examiner) who conducted the December 2011 VA psychiatric examination (DBQ) and offered a medical opinion concerning the Veteran's claimed sleep disorder and whether the disability was related to the Veteran's period of service.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The VA examiner should provide an addendum opinion and in doing so clarify his statement that, "The sleep problem has caused significant distress so meets DSM-IV criteria for Sleep Disorder, Nightmares" with his later statement/opinion in his report that "In my opinion veteran does not have a DSM-IV psychiatric diagnosis of sleep disorder."  

The examiner must provide the complete rationale for all opinions and conclusions expressed.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

If the VA examiner who conducted the December 2011 VA (DBQ) examination is not available to provide an addendum opinion, make arrangements for another qualified clinician to review the claims folders, to include the  December 2011 VA psychiatric examination (DBQ), and provide the requested opinion.  If such opinion cannot be provided without re-examining the Veteran, such should be undertaken.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal for service connection for cervical spine disability, for thoracolumbar spine disability, for headaches, and for sleep disorder.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


